 

Exhibit 10.1

 

SUBSCRIPTION ESCROW AGREEMENT

 

This Subscription Escrow Agreement (the “Escrow Agreement”), dated as of the
effective date (the “Effective Date”) set forth on Schedule 1 attached hereto
(“Schedule 1”), by and among the corporation identified on Schedule 1 (the
“Issuer”), the corporation identified on Schedule 1 (the “Depositor”) and
Delaware Trust Company, as escrow agent hereunder (the “Escrow Agent”).

 

WHEREAS, the Issuer will offer to investors, pursuant to a registration
statement on Form S-3, Registration Statement File No. 333-208784, as may be
subsequently amended, the subscription and sale of up to 2,594,082 Units, with
each Unit consisting of one share of common stock, $0.0001 par value (“Common
Stock”), and one warrant to purchase up to one share of Common Stock, at a per
Unit price of $4.00 (the “Units”); and

 

WHEREAS, the Depositor has been named as the placement agent in connection with
the proposed offering of the Units.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.            Appointment. The Issuer and Depositor hereby appoint the Escrow
Agent as their escrow agent for the purposes set forth herein, and the Escrow
Agent hereby accepts such appointment under the terms and conditions set forth
herein.

 

2.            Escrow Fund. All funds received by the Depositor and the Issuer in
connection with the sale of Units shall be deposited with the Escrow Agent (the
“Escrow Deposit”). The Escrow Agent shall, subject to the terms and conditions
hereof, hold the Escrow Deposit and any proceeds thereof (the “Escrow Fund”) as
directed in Section 3.

 

3.            Investment of Escrow Fund. During the term of this Escrow
Agreement, the Escrow Fund shall be held in a non-interest bearing account by
the Escrow Agent as indicated on Schedule 1 or such other non-interest bearing
investments as shall be directed in writing by the Issuer and the Depositor and
as shall be acceptable to the Escrow Agent. The Escrow Agent may earn
compensation in the form of short-term interest (“float”) on items like uncashed
distribution checks (from the date issued until the date cashed), funds that it
is directed not to invest, deposits awaiting investment direction or received
too late to be invested overnight in previously directed investments.

 

4.            Disposition and Termination. The Depositor and the Issuer agree to
notify the Escrow Agent in writing of the closing date of the offering (the
“Offering Closing Date”), on or before January 31, 2017. There is no minimum
subscription amount. The sale of the Units is being made on a best efforts, no
minimum amount basis. Upon receipt of such written notification the following
procedure will take place.

 

(i)If the Issuer receives subscriptions for the Units, and the Issuer and the
Depositor agree to a closing date, so long as the closing date is on or before
the close of business on January 31, 2017, the Escrow Fund will be promptly paid
to or credited to the accounts of, or otherwise transferred to, the Issuer and
the Depositor pursuant to the joint-instructions from the Issuer and the
Depositor.

 

(ii)If the Issuer does not receive subscriptions for the Units being sold, or if
any subscription is not accepted by the Issuer, or the fundamental terms of the
offering are changed, or the offering is abandoned or terminated, the Escrow
Agent shall be provided with suitable notice and a list containing the amount
received from each subscriber whose funds have been deposited with the Escrow
Agent (with respect to each subscriber the “Subscriber Investment Amount”) and
the name, address and Taxpayer Identification Number (“TIN”) of each subscriber.
The aggregate of all Subscriber Investment Amounts shall not exceed the amount
of the Escrow Fund. The Escrow Agent shall distribute to each subscriber the
appropriate Subscriber Investment Amount pursuant to joint written instructions
of the Issuer and Depositor within 10 days of receipt of the information
described in this Section 4(ii).

 



 

 

 

Upon delivery of the Escrow Fund to the Issuer or the subscribers as the case
may be, by the Escrow Agent, this Escrow Agreement shall terminate, subject to
the provisions of Section 8.

 

5.            Escrow Agent. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied. The
Escrow Agent shall have no liability under and no duty to inquire as to the
provisions of any agreement other than this Escrow Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon
any written notice, instruction or request furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document. The Escrow
Agent shall have no duty to solicit any payments which may be due it or the
Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the primary cause of any loss to the Issuer or Depositor. The
Escrow Agent may execute any of its powers and perform any of its duties
hereunder directly or through agents or attorneys (and shall be liable only for
the careful selection of any such agent or attorney) and may consult with
counsel, accountants and other skilled persons to be selected and retained by
it. The Escrow Agent shall not be liable for anything done, suffered or omitted
in good faith by it in accordance with the advice or opinion of any such
counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive
instructions, claims or demands from any party hereto which, in its opinion,
conflict with any of the provisions of this Escrow Agreement, it shall be
entitled to refrain from taking any action and its sole obligation shall be to
keep safely all property held in escrow until it shall be directed otherwise in
writing by all of the other parties hereto or by a final order or judgment of a
court of competent jurisdiction. Anything in this Escrow Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

6.           Succession. The Escrow Agent may resign and be discharged from its
duties or obligations hereunder by giving 10 days advance notice in writing of
such resignation to the other parties hereto specifying a date when such
resignation shall take effect. The Escrow Agent shall have the right to withhold
an amount equal to any amount due and owing to the Escrow Agent, plus any costs
and expenses the Escrow Agent shall reasonably believe may be incurred by the
Escrow Agent in connection with the termination of the Escrow Agreement. Any
corporation or association into which the Escrow Agent may be merged or
converted or with which it may be consolidated shall be the Escrow Agent under
this Escrow Agreement without further act.

 

7.            Fees. The Issuer agrees to (i) pay the Escrow Agent upon execution
of this Escrow Agreement and from time to time thereafter reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing shall be as described in Schedule 1 attached hereto, and (ii)
pay or reimburse the Escrow Agent upon request for all expenses, disbursements
and advances, including reasonable attorney’s fees and expenses, incurred or
made by it in connection with the preparation, execution, performance, delivery,
modification and termination of this Escrow Agreement. Provided subscription
funds are received and an Offering Closing Date is established, upon such
closing the Escrow Agent is authorized to deduct such fees from the Escrow Fund
without prior authorization from the Issuer or Depositor.

 



 

 

 

8.            Indemnity. The Issuer and the Depositor shall jointly and
severally indemnify, defend and save harmless the Escrow Agent and its
directors, officers, agents and employees (the “indemnitees”) from all loss,
liability or expense (including the fees and expenses of in house or outside
counsel) arising out of or in connection with (i) the Escrow Agent’s execution
and performance of this Escrow Agreement, except in the case of any indemnitee
to the extent that such loss, liability or expense is due to the gross
negligence or willful misconduct of the Escrow Agent, or (ii) its following any
instructions or other directions from the Issuer or the Depositor, except to the
extent that its following any such instruction or direction is expressly
forbidden by the terms hereof. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the
termination of this Escrow Agreement. The parties hereby grant the Escrow Agent
a lien on, right of set-off against and security interest in the Escrow Fund for
the payment of any claim for indemnification, compensation, expenses and amounts
due hereunder.

 

9.            TINs. The Issuer and the Depositor represent that its correct
Taxpayer Identification Number (“TIN”) assigned by the Internal Revenue Service
or any other taxing authority is set forth in Schedule 1. All interest or other
income earned under the Escrow Agreement, if any, shall be allocated to the
Issuer and reported, to the extent required by law, by the Escrow Agent to the
IRS or any other taxing authority, as applicable, on IRS form 1099 or 1042S (or
other appropriate form) as income earned from the Escrow Fund by the Issuer
whether or not said income has been distributed during the year.  Unless
otherwise indicated in writing by the parties hereto, no taxes or other
withholdings are required to be made under applicable law or otherwise with
respect to any payment to be made by Escrow Agent. All documentation necessary
to support a claim of exemption or reduction in such taxes or other withholdings
has been timely collected by Issuer and copies will be provided to Escrow Agent
promptly upon a request therefor. Unless otherwise agreed to in writing by
Escrow Agent, all tax returns required to be filed with the IRS and any other
taxing authority as required by law with respect to payments made hereunder
shall be timely filed and prepared by Issuer, including but not limited to, any
applicable reporting or withholding pursuant to the Foreign Account Tax
Reporting Act (“FATCA”).  The parties hereto acknowledge and agree that the
Escrow Agent shall have no responsibility for the preparation and/or filing of
any tax return or any applicable FATCA reporting with respect to the Escrow
Fund.  The Escrow Agent shall withhold any taxes it deems appropriate, including
but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities as it
determines may be required by any law or regulation in effect at the time of the
distribution.

 

10.          Notices. All communications hereunder shall be in writing and shall
be deemed to be duly given and received:

 

(i) upon delivery if delivered personally or upon confirmed transmittal if by
facsimile or by other electronic means;

 

(ii) on the next Business Day (as hereinafter defined) if sent by overnight
courier; or

 

(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.

 



 

 

 

Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 10, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

 

11.          Security Procedures. In the event Escrow Fund transfer instructions
are given (other than in writing at the time of execution of this Escrow
Agreement), whether in writing, by telecopier or otherwise, the Escrow Agent is
authorized to seek confirmation of such instructions by telephone call-back to
the person or persons designated on schedule 2 hereto (“Schedule 2”), and the
Escrow Agent may rely upon the confirmation of anyone purporting to be the
person or persons so designated. The persons and telephone numbers for
call-backs may be changed only in a writing actually received and acknowledged
by the Escrow Agent. The Escrow Agent and the beneficiary’s bank in any funds
transfer may rely solely upon any account numbers or similar identifying numbers
provided by the Issuer or the Depositor to identify (i) the beneficiary, (ii)
the beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may
apply any of the escrowed funds for any payment order it executes using any such
identifying number, even where its use may result in a person other than the
beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this
Escrow Agreement acknowledge that these security procedures are commercially
reasonable.

 

12.          Miscellaneous. The provisions of this Escrow Agreement may be
waived, altered, amended or supplemented, in whole or in part, only by a writing
signed by all of the parties hereto. Neither this Escrow Agreement nor any right
or interest hereunder may be assigned in whole or in part by any party, except
as provided in Section 6, without the prior consent of the other parties. This
Escrow Agreement shall be governed by and construed under the laws of the State
of Delaware. Each party hereto irrevocably waives any objection on the grounds
of venue, forum non-conveniens or any similar grounds and irrevocably consents
to service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of the courts located in the State of Delaware.
The parties further hereby waive any right to a trial by jury with respect to
any lawsuit or judicial proceeding arising or relating to this Escrow Agreement.
No party to this Escrow Agreement is liable to any other party for losses due
to, or if it is unable to perform its obligations under the terms of this Escrow
Agreement because of, acts of God, fire, floods, strikes, equipment or
transmission failure, or other causes reasonably beyond its control. This Escrow
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.

 

  Delaware Trust Company as Escrow Agent                 By:  /s/ Alan R.
Halpern                     ClearSign Combustion Corporation                    
By: /s/ James N. Harmon       Name: James N. Harmon       Its: Chief Financial
Officer                     MDB Capital Group LLC                     By: /s/
Gary Schuman       Name: Gary Schuman       Its: CFO & CCO  

 

 

 

 

Schedule 1

 



Effective Date:   December 7, 2016       Name of Issuer:   Clearsign Combustion
Corporation Issuer Notice Address:   12870 Interurban Avenue South, Seattle,
Washington 98168 Issuer E-mail:   Jim Harmon <jim@clearsign.com> Issuer TIN:    
26-2056298       Name of Depositor:   MDB Capital Group LLC Depositor Notice
Address:   2425 Cedar Springs Road, Dallas, Texas 75201 Depositor E-mail:  
d@mdb.com Depositor TIN:           Name of Escrow Agent:   Delaware Trust
Company Escrow Agent Notice Address:   2711 Centerville Road, Suite 400    
Wilmington, DE 19808     Attn: Escrow Administration     E-mail:
trust@delawaretrust.com     Telephone: 866-291-6119     Facsimile: 302-636-8666





 

Investment:

 

¨BlackRock Temp Fund Cash Management Shares (the “Share Class”), an
institutional money market mutual fund for which the Escrow Agent serves as
shareholder servicing agent and/or custodian or subcustodian. The parties
hereto: (i) acknowledge Escrow Agent’s disclosure of the services the Escrow
Agent is providing to and the fees it receives from BlackRock; (ii) consent to
the Escrow Agent’s receipt of these fees in return for providing shareholder
services for the Share Class; and (iii) acknowledge that the Escrow Agent has
provided on or before the date hereof a BlackRock Temp Fund Cash Management
Shares prospectus which discloses, among other things, the various expenses of
the Share Class and the fees to be received by the Escrow Agent.

 

¨Such other investments as Issuer, Depositor and Escrow Agent may from time to
time mutually agree upon in a writing executed and delivered by the Issuer and
the Depositor and accepted by the Escrow Agent.

 

xThe funds shall not be invested.

 

Escrow Agent’s compensation: See Appended Schedule 3

 

 

 

 

Schedule 2

 

Telephone Number(s) for Call-Backs and

Person(s) Designated to Confirm Funds Transfer Instructions

 

If to Issuer:           Name   Telephone Number       1.    Jim Harmon   (206)
669-0441       If to Depositor:           Name   Telephone Number      
1.    Anthony DiGiandomenico   (310) 526-3015       2.    Gary Schuman   (310)
526-3006

 

Telephone call-backs may be made to each Issuer and Depositor if joint
instructions are required pursuant to this Escrow Agreement.

 

 

 

 

Schedule 3

 

Escrow Agent Fees:

 

$1,000 – set-up fee payable in advance of the closing of the transaction

 

$3,000 – annual administration fee covering up to 100 deposits, payable in
advance of the closing of the transaction and upon each subsequent annual
anniversary date. There is an additional administration fee of $750.00 for each
block of 50 deposits over the initial 100 deposits.

 

TRANSACTION FEES:

 

Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international
payment

Checks Cut: $10.00/check cut

1099 Preparation: $12.00/1099 prepared

1042-S Preparation: $50.00/per 1042-S

Returned Check: $30.00/returned item

 

An additional annual fee of 15 basis points on the escrow account balance
payable in advance may be charged for investments other than institutional money
market funds with which the Escrow Agent has established servicing arrangements.
Out-of-pocket expenses, fees and disbursements and services of an unanticipated
or unexpected nature are not included in the above schedule.

 



 

 

